Citation Nr: 0729977	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  04-04 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to January 
1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


REMAND

The veteran contends he has PTSD resulting from events he 
experienced during his military service in Vietnam.  In this 
regard, the claimant maintains that he experienced stress 
while serving as a cook and delivering food on a daily basis 
to wounded soldiers being treated at the 12th Air Force 
Hospital in Cam Rahn Bay, South Vietnam.  See July 2007 Board 
hearing transcript (T) at pages four and five.  The Board 
notes that the 12th Air Force Hospital was the largest Air 
Force Hospital in Vietnam with 475 operating beds, and a 100 
bed casualty facility.  The 12th Air Force Hospital was also 
the primary aero evacuation hub from Southeast Asia.  See 
www.airforcemedicine.afms.mil.  
 
In addition to that claimed stressor, the veteran claims to 
have heard mortar and gun fire on a daily basis.  (T. at 5)  
Further, the appellant asserts that he was struck in the back 
by enemy sniper gunfire while traveling in a jeep.  See May 
2006 letter from the Fresno Vet Center.  He adds that he now 
has flashbacks (T. at 7), and that he was bothered by 
fireworks and helicopters (T. at 8).

PTSD has been diagnosed.  See July 2003 Fresno Vet Center 
psycho social assessment and November 2004 Fresno Vet Center 
updated treatment summary.  Neither medical record, however, 
provides a nexus between the diagnosed PTSD and the veteran's 
military service.  

A July 2005 private psychological evaluation report, while 
providing a diagnosis of PTSD, shows that the examiner opined 
that the PTSD was not "believed to be from military 
experiences."  

The veteran informed the undersigned in July 2007 that since 
2005 he was attending weekly counseling sessions at the 
Fresno Vet Center.  (T. at 13).  He added that this treatment 
had taken place since about 2005.  (T. at 18.)  The most 
recent treatment record from the Fresno Vet Center is dated 
in November 2004.  See Updated Treatment Record.  Also, a May 
2006 letter from the Fresno Vet Center, noting a diagnosis of 
PTSD, indicated that the veteran had been involved in 
counseling at the Fresno Vet Center since June 2003.  

Under Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed 
to have constructive knowledge of certain documents which are 
generated by VA agents or employees.  Id. at 612-13.  If VA 
documents predate a Board decision on appeal, are within VA's 
control, and could reasonably be expected to be part of the 
record, then "such documents are, in contemplation of law, 
before the Secretary and the Board and should be included in 
the record."  Id.  As the foregoing evidence could be 
determinative of the claim, a remand for readjudication is in 
order so that treatment records from the Fresno Vet Center 
dated subsequent to November 2004 can be sought.  Dunn v. 
West, 11 Vet. App. 462, 466 (1998).  

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2006); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

While a readjustment counselor from the Fresno Vet Center in 
July 2004 indicated that the veteran had "experienced severe 
trauma from multiple life threatening situations that 
included the death of many people, both Americans and 
Vietnamese," and essentially opined that the veteran's 
psychiatric symptoms "appear to satisfy the criteria for 
[PTSD]", the RO has not attempted to independently verify 
the specific events which the claimant states caused his 
PTSD. 

Accordingly, the RO should attempt to verify whether during 
the veteran's service he was exposed to the stressors which 
he has identified.  To this, VA has a duty to provide a 
summary of his stressor statements to the U.S. Army and Joint 
Services Records Research Center (JSRRC), and ask them to 
attempt to verify the stressors.  38 U.S.C.A. § 5103A(b).  To 
facilitate the best search by the JSRRC, the veteran on 
remand, should be asked to provide a more detailed statement 
of his stressors and that statement, as well as any other 
stressor statement previously offered, should discussed in a 
report to be forwarded to the JSRRC.  

VA Adjudication Procedure Manual (M21-1), Part VI, Ch. 
11.37(f)(3) provides, in relevant part, that in adjudicating 
claims of entitlement to service connection for PTSD, "[i]f 
a VA examination . . . establishes a valid diagnosis of PTSD, 
and development is complete in every respect but for 
confirmation of the in-service stressor, request additional 
evidence from . . . the Environmental Support Group (ESG) 
[now known as the United Stated Army and Joint Services 
Records Research Center (JSRRC)]."

Likewise, M21-1, Part VI, Ch. 11.37(f)(4) provides, in 
relevant part, that in adjudication claims of entitlement to 
service connection for PTSD, VA must "always send an inquiry 
[to JSRRC] in instances in which the only obstacle to service 
connection is confirmation of an alleged stressor.  A denial 
solely because of an unconfirmed stressor is improper unless 
it has first been reviewed by the [JSRRC] . . . ."

The Board acknowledges that the veteran's stressor 
information is sparse.  Nonetheless, with the evidence that 
is available, the Board reads M21-1, Part VI, Ch. 11.37(f)(3) 
and (4) as requiring VA, before adjudicating the claim, as 
ordered above, to first send his stressor information to 
JSRRC and ask if they can verify any of the stressors.  Since 
this has not been done, a remand is required.  See 38 
U.S.C.A. § 5103A(b).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO attempt to obtain all 
available treatment records dated since 
November 2004 from the Vet Center in 
Fresno, California.  If, after making 
reasonable efforts, the RO cannot locate 
such records, the RO must specifically 
document what attempts were made to 
locate the records, and explain in 
writing why further attempts to locate or 
obtain these government records would be 
futile.  The RO must then:  (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given 
an opportunity to respond.

2.  The RO should attempt to obtain 
additional information from the veteran 
concerning the specific circumstances of 
all alleged inservice stressors, such as 
the dates, locations, units involved, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, and units 
of assignment.  With this information, 
the RO should review the file and prepare 
a summary of the veteran's alleged 
service stressors.  This summary must be 
prepared whether or not the veteran 
provides an additional statement, as 
requested above.

3.  The RO, after waiting an appropriate 
time period for the veteran to respond, 
should prepare of a summary of his 
stressors using both the information 
provided in reply to the above request 
and the facts found in the earlier 
stressor statements found in the claims 
file.  The RO must forward the summary to 
JSRRC and ask them to attempt verify each 
claimed stressor.  The veteran must be 
informed of the results of the search.

4.  If, and only if, at least one of the 
claimed stressors is independently 
verified by the JSRRC or otherwise, the 
veteran should be afforded a VA 
psychiatric examination by a physician 
with appropriate expertise to determine 
the nature and etiology of any diagnosed 
PTSD.  All indicated studies, tests and 
evaluations deemed necessary should be 
performed, including psychological 
testing designed to ascertain whether the 
veteran has PTSD due to an independently 
verifiable inservice stressor.  The 
examiner should be informed of any 
stressor which has been independently 
verified.  A diagnosis of PTSD under the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (Fourth Edition)  should 
be made or definitively ruled out.  If 
PTSD is diagnosed, the examiner must 
identify the independently verifiable 
inservice stressor(s) supporting the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  The claims folder, 
including a copy of this REMAND, must be 
made available to and reviewed by the 
examiner.  

5.  The veteran is hereby notified that 
it is his responsibility to report for a 
VA examination (if ordered) and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655.  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

6.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, have been conducted and completed 
in full.  If an examination is conducted, 
the RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

7.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO must issue a 
supplemental statement of the case 
(SSOC), and provide the appellant and his 
representative with an opportunity to 
respond.  The RO is advised that it is to 
make a determination based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VCAA and any other applicable legal 
precedent.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order. 
 
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

